PER CURIAM.
This court, as to the present appeal, raises sua sponte the question of appeal-ability of an order emanating from a case on the law side and sought to be reviewed. A motion for summary judgment was filed by defendants, supported by affidavit with exhibits and opposed by affidavit of plaintiff. No genuine issue of any material fact was found to exist by the trial court under the pleadings and an order granting defendants’ motion was entered. The decretal part of the order reads: “The Motion for Summary Judgment upon the Complaint and Answer filed herein by the Defendants be and the same is hereby granted.”
The appeal is taken from this order entered February 6, 1962, and recorded February 9, 1962. No final judgment has been entered consequent upon the order granting the motion; the order itself is not a final adjudication and so is nonappealable. See Stone v. Buckley, Fla.App.1960, 119 So.2d 298, 299. Accordingly, the appeal is dismissed.
Dismissed.
SHANNON, C. J., KANNER, J., and SCOTT, CHARLES R., Associate Judge, concur.